                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:16-CV-746-BR

A HAND OF HOPE PREGNANCY                     )
RESOURCE CENTER, a North Carolina            )
not-for-profit corporation, doing business   )
and ministry as Your Choice Pregnancy        )
Clinic,                                      )
                                             )
               Plaintiff,                    )
                                             )
       V.                                    )              ORDER
                                             )
CITY OF RALEIGH,                             )
                                             )
               Defendant.                    )


       This matter is before the court on Defendant's motion to excuse attendance and

participation of a representative of Defendant's excess insurance carrier at the court-hosted

settlement conference. [DE-113]. For good cause shown, and with the consent of Plaintiff, the

motion is allowed, and Defendant's excess insurance carrier is excused from attendance and

participation at the court-hosted settlement conference.

       Given a conflict that has arisen on the court's calendar, the court-hosted settlement is

continued to Friday, September 27, 2019, at 10:30 a.m. in the Alton Lennon Federal Building

and Courthouse in Wilmington, North Carolina. The parties shall submit confidential settlement

memoranda to the undersigned by no later than Tuesday, September 24, 2019. All provisions of

the court's August 6, 2019 order remain in effect except to the extent modified herein.

       SO ORDERED, the t      'f day of August 2019.

                                                     Ro{;~
                                                     United States Magistrate Judge
